This is a bond forfeiture proceeding.
It is the uniform holding of this court that in cases such as this briefs must be filed in the trial court and in this court in compliance with the law, or waiver of such filing must appear of record. Morton et al. v. State, 59 S.W.2d 830. Plaintiffs in error have failed to file a brief in this court, and no waiver by the State of such filing is found in the record.
Appeal is dismissed.
Appeal dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.